WALDEN, Judge
(dissenting).
I dissent.
The Circuit Court voided the sale of defendant’s non-registered stock to plaintiffs under the terms of Chapter 517, F. S.1971, F.S.A. I would reverse for two reasons:
(a) The transaction was exempt under the provisions of Florida Statutes § 517.06(4), F.S.A.
(b) The plaintiffs’ claim is clearly and emphatically barred under the principle of estoppel, a matter raised but not mentioned or ruled upon in the trial court.
I would reverse and remand with instructions to enter judgment for defendant.